     1
                                                                         FILED
     2

     3                                                                  JAN 8 0 2020
     4                                                              CLERK US D
                                                               B ~OUTHERtJ Dis7-A:~~C0UAT
                                                                y-            f\     ALIFOANIA
     5                                                                                _DEPUTY


     6

 7

 8                                 UNITED STATES DISTRICT COURT
 9                                SOUTHERN DISTRICT OF CALIFORNIA
10                                 (HONORABLE MICHAEL S. BERG)
11

12
         UNITED STATES OF AMERICA,                  Case No. 19-CR-00978-MSB
13
                     Plaintiff,
14                                                  ORDER TO CLOSE INTEREST
         v.                                         BEARING ACCOUNT AND
15                                                  DISBURSE FUNDS
         DAVID RIVERA JR.,
16

17                   Defendant.
18

19                   GOOD CAUSE APPEARING AND THE BOND HAVING BEEN
20       PREVIOUSLY EXONERATED [DOCKET NO. 34], IT IS HEREBY ORDERED that
21 the Clerk release the amount of $2000.00, plus interest, from the interest bearing account in

22 the above-entitled case. The funds shall be sent to:
23                   A check for $2000.00 plus interest to Angelica Rivera, 1527 Ravenna Ave.,
24       Wilmington, California, 90744.
25

26

27
28
•I




      1                 IT IS FURTHER ORDERED that the Clerk is authorized to deduct a fee for
      2   the handling of all funds deposited with the court and held in interest bearing accounts or
      3   instruments. The fee must be equal to that authorized by the Judicial Conference of the United
      4   States and set by the Director of Administrative Office of the United States Court.
      5

      6

      7

      8                 IT IS SO ORDERED.
      9

     10 Date:      \ / 4-Jt'l
                    I     .
                                /4r=
                                I
                                       2,..o    z..o
                                          ,.,,..1
     11                                                HONORABLE MIC~L S. BERG
                                         ("'~          UNITED STATES MAGISTRATE JUDGE
     12

     13

     14

     15

     16

     17

     18

     19

     20

     21

     22

     23

     24

     25

     26

     27

     28
